APPELLANT’S SECOND MOTION FOR REHEARING.
MORRISON, Judge.
We remain convinced that the appeal has been properly disposed of, but we note that the statement found in the original opinion to the effect that what the appellant did after leaving Marion County would be admissible for the sole purpose of fixing the penalty is incorrect. Such testimony, of course, is admissible as tending to show the intent at the time of the commission of the offense.
Appellant’s second motion for rehearing is overruled.